NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA VILLA DE CARRILLO,                       No.    18-70327

                Petitioner,                     Agency No. A070-740-768

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Gloria Villa De Carrillo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Villa De Carrillo’s untimely

motion to reopen where Villa De Carrillo failed to demonstrate materially changed

country conditions in Mexico to qualify for an exception to the time limitations for

a motion to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d

at 991-92 (evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                         2                                     18-70327